Citation Nr: 0410369	
Decision Date: 04/21/04    Archive Date: 04/30/04

DOCKET NO.  02-06 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for psychiatric disability, 
including bipolar disorder and manic depression.


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from May 1967 to April 
1969.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal of a March 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  In a January 30, 2003 decision, the Board denied 
entitlement to service connection for a psychiatric disorder (to 
include bipolar disorder and manic depression) and denied 
entitlement to a rating in excess of 30 percent for bronchitis.  
The veteran appealed the January 2003 Board decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
February 2004 Order, the Court granted a Joint Motion for Remand 
filed by the parties and vacated the Board's January 2003 decision 
to the extent that the decision denied service connection for 
psychiatric disorder, to include bipolar disorder and manic 
depression.  The February 2004 Order dismissed the veteran's 
appeal with respect to entitlement to a rating in excess of 30 
percent for bronchitis.  The case was thereafter returned to the 
Board.

The Board notes that while the veteran was represented before the 
Court by an attorney, he has not appointed a representative before 
VA.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.  


REMAND

The Joint Motion for Remand adopted by the Court in the February 
2004 Order essentially concluded that the veteran should have been 
afforded a VA examination addressing the etiology of his claimed 
psychiatric disorder.  The Joint Motion requested that, on return 
of the case to VA, the veteran be scheduled for such an 
examination, and that the examination take into account the 
following:  the service medical records, the veteran's "testimony" 
that he was prescribed Librium in service; any psychiatric 
symptomatology noted on the report of the veteran's examination 
for discharge; the veteran's August 2001 statement (contained on a 
VA Form 21-4142) concerning his history of psychiatric treatment; 
and the veteran's April 2002 statement concerning his arrest 
record and psychiatric treatment in service and shortly 
thereafter.  

In compliance with the Joint Motion for Remand, as incorporated 
into the Court's February 2004 Order, the Board will remand the 
case for the purpose of affording the veteran a VA examination 
addressing the etiology of his psychiatric disability.  
Accordingly, this case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran and request that he identify 
the names, addresses and approximate dates of treatment for all 
health care providers, VA and private, to specifically include 
Westmoreland Hospital, who may possess additional records 
pertinent to his claim.  With any necessary authorization from the 
veteran, the RO should attempt to obtain and associate with the 
claims file any medical records identified by the veteran, to 
include from Westmoreland Hospital, which have not been secured 
previously.

2.  If the RO is unsuccessful in obtaining any medical records 
identified by the veteran, it should inform the veteran of this 
and ask him to provide a copy of the outstanding medical records.

3.  Thereafter, the RO should arrange for the veteran to undergo a 
VA psychiatric examination by a physician with appropriate 
expertise to determine the nature, extent and etiology of any 
psychiatric disorder present.  All indicated studies should be 
performed, and all findings should be reported in detail.  With 
respect to any psychiatric disorder (including bipolar disorder 
and manic depression) found, the examiner should be requested to 
provide an opinion as to whether it is at least as likely as not 
that the disorder is etiologically related to the veteran's period 
of service or was present within one year of his discharge 
therefrom.  In providing the above opinion, the examiner is 
requested to take into account the veteran's service medical 
records, the veteran's statement that he was prescribed Librium in 
service, any psychiatric symptomatology noted on the report of the 
veteran's examination for discharge, the veteran's August 2001 
statement concerning his history of psychiatric treatment, and the 
veteran's April 2002 statement concerning his arrest record and 
psychiatric treatment in service and shortly thereafter.  

The veteran's claims file, including a copy of this remand, must 
be made available to the examiner for review.  The examination 
report is to reflect whether such a review of the claims file was 
made.

4.  Thereafter, the RO should review the record and ensure that 
all development actions have been conducted and completed in full.  
The RO should then undertake any other action required to comply 
with the notice and duty-to-assist requirements of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), and VA's implementing regulations found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001).  Then, the RO should re-adjudicate the 
issue remaining on appeal.

If the benefit sought on appeal is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of the 
case and provide the veteran with an appropriate opportunity to 
respond.

After the veteran has been given an opportunity to respond to the 
supplemental statement of the case and the period for submission 
of additional information or evidence set forth in 38 U.S.C.A. § 
5103(b) (West 2002) has expired, if applicable, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is required 
of the veteran until he is notified by the RO.  The veteran has 
the right to submit additional evidence and argument on the matter 
the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999). 

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
is appealable to the Court.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



